*1045OPINION OF THE COURT
Memorandum.
Order is unanimously reversed, without costs, and complaint dismissed.
A lease is both a contract and a conveyance of an estate or interest in land (1 Rasch, New York Landlord and Tenant [2d ed], §§ 2, 3). Since the lease and occupancy of the apartment are inextricably related to the sale of shares in the co-operative corporation (see Matter of State Tax Comm. v Shor, 43 NY2d 151, 157; Frank v Rubin, 59 Misc 2d 796), a contract to pay compensation for services rendered in negotiating the sale of such shares comes within the purview of section 5-701 of the General Obligations Law and section 442-d of the Real Property Law (see Frank v Rubin, supra; Sebel v Williams, 88 Misc 2d 411). The plaintiff herein was not a licensed real estate broker or a salesperson and the agreement to pay commission was not in writing. Accordingly, the plaintiff was not entitled to recover commissions.
Concur: Pittoni, P. J., Slifkin and O’Gorman, JJ.